The determination was not arbitrary and capricious and was rationally based on the record (see Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222, 231 [1974]; Matter of 370 Manhattan Ave. Co., L.L.C. v New York State Div. of Hous. & Community Renewal, 11 AD3d 370, 372 [2004]). Petitioner failed to meet its burden of establishing that the criteria for an MCI rent increase had been met with regard to the claimed pointing and waterproofing work (see Matter of West Vil. Assoc. v Division of Hous. & Community Renewal, 277 AD2d 111, 113 [2000]). Concur — Saxe, J.P, Sweeny, Catterson, Freedman and Román, JJ.